                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-CR-250-MOC-DSC-1


UNITED STATES OF AMERICA                              )
                                                      )
               vs.                                    )
                                                      )                      ORDER
STEVEN DWAINE WALDEN,                                 )
                                                      )
                       Defendant.                     )


       THIS MATTER is before the Court on the parties’ Joint Motion for Restitution (Doc. No.

53). Having considered the motion, it appearing that the parties as well as the victims have agreed

and stipulated to the amount of restitution, and having determined that such amount is both

reasonable and fair, the Court enters the following Order.



                                                 ORDER

       IT IS, THEREFORE, ORDERED that the Joint Motion for Restitution (Doc. No. 53) is

GRANTED, and the Judgment entered in this matter is AMENDED to reflect the following

restitution to be paid by Defendant: to the victim in the “Vicky” series, $3000; and to the victim

in the “Tara” series, $1000.

       IT IS FURTHER ORDERED, having determined the amount of restitution owed to such

victims, that Defendant shall make restitution, pursuant to 18 U.S.C. § 3663A, as directed, to the

United States District Court Clerk. The victims’ recovery is limited to the amount of their loss

and Defendant's liability for restitution ceases if and when the victims receive full restitution. If

Defendant is unable to pay such amount in full now, during the period of imprisonment, payments

shall be made through the Federal Bureau of Prison’s Inmate Financial Responsibility Program.
               Upon release from imprisonment any remaining balance shall be paid in monthly installments of

               no less than $50 to commence within 60 days, until paid in full. Throughout the period of

               supervision, the probation officer shall monitor Defendant's economic circumstances and shall

               report to the court, with recommendations as warranted, any material changes that affect the

               defendant's ability to pay any court ordered penalties.

                       The Clerk of Court shall prepare and submit to chambers an Amended Judgment reflecting

               the award of restitution.

Signed: October 21, 2019
